Citation Nr: 1411579	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

3.  Entitlement to a disability rating in excess of 10 percent for Morton's neuroma of the left foot.  

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty, including from July 1970 to February 1976 and from December 1979 to November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that hearing is of record.  The Veteran has since submitted additional evidence along with waivers of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2013).

As a result of contentions made by the Veteran, including at his August 2012 Board hearing, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  As such, that issue has been added for current appellate consideration.

The issues of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, entitlement to a higher disability rating for Morton's neuroma of the left foot, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has current diagnosed back disabilities, including degenerative joint disease (DJD), that were at least as likely as not incurred during service, as shown by a continuity of back pain symptomatology.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a back disability.  As this represents a complete grant of the benefits sought on appeal with respect to this claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by merely showing a continuity of symptomatology.  See Walker, 701 F.3d 1331.  

The Veteran was diagnosed with a thoracic muscular strain and with degenerative joint disease (DJD) of the lumbosacral spine during a July 2010 VA examination.  He was previously noted to have degenerative changes present during x-rays taken after a back injury incurred during a fall in September 2003.  Based on this evidence, the current disability requirement for a back disability is satisfied.  

A review of the Veteran's service treatment records (STRs) reveals a lengthy history of complaints of ongoing back pain.  In December 1971, he was assessed with a pulled muscle in his upper back.  He complained of back pain in February 1975 after slipping on a ladder.  In February 1977, he was diagnosed with a pulled muscle after lifting a heavy object above his head.  In September 1977, he complained of sharp pain in the thoracic spine region, diagnoses included a muscle strain.  October 1977 x-rays showed some flattening of one of the mid-thoracic vertebrae and possible osteoporosis and a probable old apophysitis at L4.  Back pain was again reported in November 1977.  

In a report of history associated with his November 1979 reenlistment examination, the Veteran complained of recurring back pain.   In May 1981, the Veteran was again diagnosed with a back strain after falling in a stairway.  He was noted to have a history of back problems, and apparently crushed vertebrae.  May 1981 x-rays showed an infarction of anteriosuperior apophysis of the body of L4.  In December 1981, he was again diagnosed with a lumbar strain. 

During his August 2012 Board hearing, the Veteran testified that he has had low back problems ever since his separation from service in November 1982.  He testified that he received treatment for back pain over the years, including in the 1980s from various chiropractors, but that he did not remember the names of all providers.  

The Veteran is competent to report having current back pain, and he is competent to report experiencing chronic back pain since the time of his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Board finds the Veteran's reports regarding the onset of his back pain to be credible and supported by the medical evidence found in his service treatment records and post-service medical records.  Again, he credibly reported during his Board hearing and that his back pain has been ongoing since the time of his service.

Based on the competent and credible evidence of record, which includes the current DJD diagnosis, the Board finds that a continuity of symptomatology of the Veteran's back pain has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  This finding is supported by a September 2012 opinion from the Veteran's treating chiropractor which stated that his back problems were believed to be a result of his military service, as demonstrated by his periods of in-service treatment for back injuries.   

Although a VA examiner expressed doubt in an August 2010 addendum opinion that the Veteran's back pain was due to service, this opinion was based on apparent reports from the Veteran that his back pain began only 10 years prior to the examination, and that he did not have back problems during service.  In not fully considering other evidence of record, including extensive evidence of ongoing in-service back pain and an earlier statement from the Veteran expressing a longer period of time for his ongoing back pain, the examiner's opinion is of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the foregoing, all required elements to establish service connection for a back disability have been met.  See Walker, supra.  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and service connection for a back disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a back disability is granted.


REMAND

With respect to the Veteran's remaining claims on appeal, the record reveals that he may have applied for disability benefits administered by the Social Security Administration (SSA).  To date, however, a copy of his SSA records has not been associated with the claims file.  As such, remand is required to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

With respect to his increased rating claim for left foot Morton's neuroma, the Veteran and his representative have maintained that additional left foot disabilities, including metatarsalgia, hallux valgus, pes cavus, hammertoe, and drop foot, are associated with his service-connected disability, and that VA examinations have not fully considered these symptoms.  Additionally, the Veteran testified during his Board hearing that his foot disability, namely numbness, had been increasing in severity.  Based on this evidence, remand is required in order to afford the Veteran a new VA foot examination to fully assess the current severity of his service-connected left foot disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, private podiatric treatment records submitted by the Veteran, dated from June 2011 to October 2012, indicate that he has received recent orthopedic treatment for his foot disability.  Other than records of VA podiatric treatment rendered in March 2012, regular treatment records dated since October 2011 have not been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran's service connection claim for peripheral neuropathy of the lower extremities was denied in the January 2012 rating decision.  During his August 2012 Board hearing, however, the Veteran and his representative expressed disagreement with the denial of that claim.  The hearing transcript, therefore, is considered a timely notice of disagreement with respect to the denial of that claim.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Before the Board can consider that issue on appeal, however, remand is required for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with respect to the Veteran's TDIU claim, the Board cannot fairly adjudicate that claim without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain a complete copy of all documents and/or evidentiary material pertaining to any application(s) for SSA disability benefits filed by the Veteran.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

3.  Ask the Veteran to identify any and all private and VA treatment rendered for his claimed disabilities on appeal.  After obtaining any necessary authorization, request records of all identified treatment.  

Ask the Veteran to submit copies of any such treatment records in his possession, and inform him that he may obtain and submit treatment records himself.  

All reasonable attempts should be made to obtain identified treatment records.  If identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

4.  Thereafter, schedule the Veteran for a VA orthopedic/neurologic examination of his left foot.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify any and all orthopedic and neurologic manifestations associated with the Veteran's service-connected chronic left foot disability, and fully describe the extent and severity of those manifestations.  

The examiner should specifically address the following:

(a)  State whether the Veteran's service-connected left foot disability results in any limitation of motion or limitation of function.  Any objective evidence of pain or functional loss due to pain should be described.  If possible, any limitations should be noted in terms of degree of loss of motion.  

(b)  Determine whether the Veteran has pes planus associated with his left foot disability, and if so, describe the severity (i.e., pronounced, marked, moderate, or mild).

(c)  Determine whether the Veteran has pes cavus associated with his left foot disability, and if so, describe the severity.

(d)  Describe any associated metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, and identify the severity of any such associated disability.

(e)  State whether the overall level of disability associated with the Veteran's service-connected left foot disability could be described as severe, moderately severe, or moderate.

The examiner should additionally provide an opinion as to whether the Veteran's service-connected disabilities (i.e., low back disability; anxiety disorder with posttraumatic stress disorder features, to include depressive disorder; and left foot Morton's neuroma), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to his level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner should comment on whether considering bilateral peripheral neuropathy of the lower extremities to be service connected would change the opinion regarding employability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the lay evidence of record pertaining to the severity of the Veteran's service-connected left foot disability.

5.  Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's remaining claims on appeal.  When adjudicating the derivative TDIU claim, consideration should be given under both 38 C.F.R. § 4.16(a) and (b), as may be warranted in his case.  If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


